NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MILAN RAJ GHIMIRE,                              No.   17-71242

                Petitioner,                     Agency No. A205-302-657

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 10, 2021**
                               San Francisco, California

Before: HAWKINS and MILLER, Circuit Judges, and RESTANI,*** Judge.

      Milan Ghimire, a native and citizen of Nepal, seeks review of an order by the

Board of Immigration Appeals (BIA) dismissing his appeal from an immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
judge’s (IJ) denial of his application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have jurisdiction under

8 U.S.C. § 1252(a)(1), and we deny the petition.

      The record does not compel the conclusion that Ghimire offered credible

testimony. “Because the BIA expressly adopted the IJ’s decision under Matter of

Burbano, but also provided its own review of the evidence and the law, we review

both the IJ and the BIA’s decision.” Joseph v. Holder, 600 F.3d 1235, 1240 (9th

Cir. 2010). “[O]nly the most extraordinary circumstances will justify overturning

an adverse credibility determination.” Shrestha v. Holder, 590 F.3d 1034, 1041 (9th

Cir. 2010) (quoting Jibril v. Gonzales, 423 F.3d 1129, 1138 n.1 (9th Cir. 2005)).

      The IJ and BIA cited numerous factors that support the adverse credibility

determination considering the totality of the circumstances: (1) inconsistencies with

respect to Ghimire’s fear of returning to Nepal and his reasons for coming to the

United States (including his denial of having any fear of returning to Nepal during

his initial immigration interview, see Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir.

2004), superseded by statute on other grounds, 8 U.S.C. § 1158(b)(1)(b)(iii)); (2)

Ghimire’s omission of a “key aspect” of his participation in a protest that precipitated

one incident of abuse; and (3) inconsistencies in the documentary evidence that the

IJ found significant in context. The IJ considered but reasonably rejected Ghimire’s

explanations for these inconsistencies, and the record does not compel a different


                                           2
result. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). Accordingly,

substantial evidence supports the denial of Ghimire’s application for asylum and

withholding of removal because he failed to establish a well-founded fear of

persecution.

      Substantial evidence also supports the denial of CAT relief. See Wakkary v.

Holder, 558 F.3d 1049, 1067–68 (9th Cir. 2009). Analyzing Ghimire’s eligibility

apart from his discredited testimony, the IJ determined that the record failed to

establish a particularized threat of torture to Ghimire or the required government

participation or acquiescence. See Dhital v. Mukasey, 532 F.3d 1044, 1051–52 (9th

Cir. 2008). Ghimire points to no evidence that compels a contrary conclusion.

      PETITION DENIED.




                                        3